NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       ARTERIA DAWSON, Appellant.

                             No. 1 CA-CR 17-0803
                               FILED 4-11-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-002153-001
               The Honorable Michael D. Gordon, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Offices of Stephen L. Duncan P.L.C., Scottsdale
By Stephen L. Duncan
Counsel for Appellant
                             STATE v. DAWSON
                             Decision of the Court



                       MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Randall M. Howe joined.


C R U Z, Judge:

¶1             Arteria Dawson (“Dawson”) timely appeals from his
convictions and sentences for fraudulent schemes and artifices, a class two
felony, count 1; forgery, a class four felony, counts 2-10, and 15; theft, a class
one misdemeanor, count 12; and possession or use of dangerous drugs, a
class four felony, count 27. After searching the record on appeal and
finding no arguable question of law that was not frivolous, Dawson’s
counsel filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), asking this court to search the
record for fundamental error. This court granted counsel’s motion to allow
Dawson to file a supplemental brief in propria persona, but Dawson did not
do so. After reviewing the entire record, we find no fundamental error and,
therefore, affirm Dawson’s convictions and sentences.

                  FACTS AND PROCEDURAL HISTORY

¶2             We view the facts in the light most favorable to sustaining the
jury’s verdicts and resolve all reasonable inferences against Dawson. See
State v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998) (citation omitted).

¶3             Dawson presented a fifty-dollar counterfeit bill at a bar as
payment for his six-dollar drink. The bartender questioned the authenticity
of the fifty-dollar bill and the police were called; Dawson was arrested.

¶4             Dawson’s first trial resulted in mistrial due to a hung jury.
During retrial, the State called a bartender as a witness. The bartender
testified that once he determined the fifty-dollar bill was counterfeit, he
followed bar’s policy of providing change and alerting the manager. The
bar’s general manager gave corroborating testimony.

¶5            A police officer testified she was the first to arrive at the bar.
The officer testified Dawson originally had no explanation for where he
obtained the counterfeit bill and that while Dawson was escorted to the
patrol vehicle additional counterfeit bills fell out of Dawson’s pants. After
more counterfeit bills were located on Dawson’s person, he stated he had



                                        2
                           STATE v. DAWSON
                           Decision of the Court
sold a cell phone to a woman inside the bar for $500 and that she paid him
with the counterfeit bills. A review of video footage did not substantiate
Dawson’s version of events.

¶6           A detective testified as an expert on fraudulent currency. The
detective determined the bills were fraudulent based on: matching serial
numbers, lack of press marks, lack of a rough texture, lack of microprinting,
use of the wrong material, and lack of a watermark.

¶7           At the close of the State’s case-in-chief, the defense moved for
a judgment of acquittal under Arizona Rule of Criminal Procedure (“Rule”)
20 and the court denied the motion. Dawson was permitted to present
closing arguments on his own behalf.

¶8            Before deliberations, the jury was instructed on the law. The
court explained the presumption of innocence, the weight to give
testimony, the elements of the charge, the requirement of a unanimous
verdict, and the State’s burden of proof.

¶9            The jury returned a guilty verdict on all counts. Thereafter,
the same jury was instructed on the State’s allegation of aggravating factors.
The jury returned unanimous verdicts determining these aggravating
factors were proven: financial harm to the bar (counts 1-2); and the offense
was committed for pecuniary gain (counts 1-10). Additionally, Dawson
admitted to two previous felony convictions.

¶10          The superior court conducted a sentencing hearing in
compliance with Dawson’s constitutional rights and Rule 26. The superior
court considered the presentence report and Dawson’s allocution at the
sentencing hearing. The superior court found Dawson’s drug addiction,
Dawson’s mother’s failing health, and his age were mitigating factors
which outweighed the aggravating factors found by the jury.

¶11           The court sentenced Dawson as follows: count 1, the
presumptive term of 15.75 years’ imprisonment; counts 2-10, 15, and 27, a
term of ten years’ imprisonment as to each; and count 11, six months’
imprisonment. All sentences were ordered to be served concurrently.
Dawson received 886 days of presentence incarceration credit towards
counts 1-11 and 798 days of presentence incarceration credit towards counts
15 and 27.

                               DISCUSSION

¶12          We have read and considered counsel’s brief and fully
reviewed the record for reversible error, see Leon, 104 Ariz. at 300, and find


                                      3
                           STATE v. DAWSON
                           Decision of the Court
none. All of the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. The record shows defense trial
counsel represented Dawson at all stages of the proceeding; except for
closing arguments where Dawson was granted his request to proceed pro
per with defense trial counsel acting in an advisory capacity.

¶13            The evidence presented at trial was substantial and supports
the verdicts. The jury was properly comprised of twelve members and the
court properly instructed the jury on the elements of the charges, Dawson’s
presumption of innocence, the State’s burden of proof, and the necessity of
a unanimous verdict. The superior court received and considered a
presentence report, Dawson was given an opportunity to speak at
sentencing, and his sentences were within the range of acceptable sentences
for his offenses.

¶14          We decline to order briefing and affirm Dawson’s convictions
and sentences.

¶15           After the filing of this decision, defense counsel’s obligations
pertaining to Dawson’s representation in this appeal have ended. Defense
counsel need do no more than inform Dawson of the outcome of this appeal
and his future options, unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85 (1984).

¶16          Dawson has thirty days from the date of this decision to
proceed, if he wishes, with an in propria persona petition for review or
motion for reconsideration.

                               CONCLUSION

¶17           For the foregoing reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4